Citation Nr: 1126312	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee with malunion of the tibia and fibula and moderate knee disability prior to May 10, 2007.

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right knee from May 10, 2007.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1978 and from November 1978 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions of the RO in St. Petersburg, Florida.

Procedural History

Service connection for the Veteran's right knee disability was established in a rating decision of April 2007 and rated as 10 percent disabling.  In June 2007, prior to the expiration of the appeal period, he filed additional evidence to support his claim, including private treatment records.  Under 38 C.F.R. § 3.156(b)(2010), if the additional evidence was new and material to the claim, then it went to the original claim and should not have been treated as a new claim despite the Veteran's accompanying letter stating he wanted to claim an increased rating.  Here, the additional medical evidence had not been received by VA previously and is pertinent to the right knee claim.  Thus, the Board finds the evidence is new and material and that the initial rating, not a separate claim for an increase, is at issue.

Further, upon review of the additional evidence, in March 2008, the RO increased the Veteran's disability rating to 20 percent, effective May 10, 2007, the date of the pertinent letter from the Veteran's private orthopedist.  The Veteran disputed the 20 percent rating in a notice of disagreement dated in March 2008, indicating that a higher rating was warranted.  The RO issued a statement of the case in October 2008.  In November 2008, prior to the expiration of the 60 days from the SOC to file his substantive appeal, the Veteran submitted a statement requesting an increase in his disability rating rather than submitting an Appeal Form 9.  However, as his November 2008 statement was an expression that he intended to continue to seek a higher rating of the disability on appeal, the Board will liberally construe the statement as a substantive appeal.  See 38 C.F.R. § 20.202 (2010) (the substantive appeal may be either the completed Form 9 or correspondence containing the necessary information).   Based on the foregoing, the issue regarding the rating prior to May 10, 2007 has been included and recharacterized on the title page herein.   

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  For the period prior to May 10, 2007, the Veteran's right knee disability was productive of pain and effusion; objective findings included range of motion from zero to 110 degrees with pain beginning at 60 degrees, as well as chondral changes of the tibia.  The Veteran's right knee disability did not result in any of the following: flexion limited to 30 degrees; extension limited to 15 degrees; ankylosis; recurrent subluxation or lateral instability; or dislocated semilunar cartilage. 

2.  For the period from May 10, 2007, the Veteran's right knee disability has been productive of pain and effusion; objective findings included range of motion from zero to 100 degrees, with pain beginning at 60 degrees.  The Veteran's right knee disability has not resulted in any of the following: flexion limited to 15 degrees; extension limited to 20 degrees; ankylosis; recurrent subluxation or lateral instability; removal of cartilage; symptomatic removal of cartilage; or marked malunion of the tibia and fibula.  

3.  A left knee disability has not been diagnosed. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for osteoarthritis of the right knee with malunion of the tibia and fibula and moderate knee disability have been met for the period prior to May 10, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2010).

2.  The criteria for a rating in excess of 20 percent for osteoarthritis of the right knee have not been met for the period from May 10, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2010).

3.  A left knee disorder was not incurred in or aggravated by active duty service or secondary to a a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims related to his right knee disability rating arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  

Nevertheless, the Board observes that an October 2007 RO letter informed the Veteran of the criteria for assigning disability ratings related to the right knee.  He was also specifically advised that he should identify and/or submit evidence that he believed would support his claim.  To date, neither the Veteran nor his appeals representative has identified any outstanding evidence.  

Regarding his claim for a left knee disorder, a letter dated in October 2008 satisfied the VA notice requirements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in October 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  
Consequently, the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO obtained the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Further, it is noted that the Veteran tried, unsuccessfully, to gain Social Security disability benefits.  VA attempted to obtain those records but the Social Security Administration responded that the Veteran's medical records were destroyed and the disability claim was denied.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

In addition, the Veteran was provided with VA examinations in March 2007, September 2007, July 2008, and March 2009.  The Board acknowledges that all of the VA examiners indicated they could not estimate the Veteran's range of motion during a flare up without speculating.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that his right knee disability undergoes flare ups with prolonged standing or walking; however, there is no indication that flare ups occur on a set schedule.  His private treatment records do not show any periods of exacerbation during the appeal periods.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, all of the VA examinations included repetitive testing.  The Board finds that the examinations are more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also acknowledges that the Veteran's claims file was not present at the March 2007 VA examination and that it was not noted as having been reviewed by the March 2007 VA examiner.  However, the March 2007 VA examiner reexamined the Veteran in September 2007 and indicated that he had reviewed the claims file at that time.  Therefore, the examiner had an opportunity to review the pertinent medical evidence.  

Nevertheless, the fact that the claims file was unavailable to the examiner in March 2007 is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and supports the conclusions made in the report.  

In sum, the Board finds the March 2007, September 2007, July 2008, and March 2009 VA examination reports to be thorough and adequate upon which to base a decision with regard to his claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating - Right Knee

In the present case, the Veteran claims an initial rating in excess of 10 percent for his right knee disability for osteoarthritis.   Service connection was established in a rating decision of April 2007 and rated as 10 percent disabling.  In June 2007, prior to the expiration of the appeal period, he filed additional evidence to support his claim, including private treatment records.  The RO denied the Veteran's claim for a higher rating, in March 2008.  The Veteran disagreed with the rating decision resulting in the present appeal before the Board.     

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  

As noted above, service connection for the Veteran's right knee disability was established in a rating decision of April 2007 and initially rated as 10 percent disabling.  The rating was increased to 20 percent from May 10, 2007, the date that the Veteran's private physician indicated that the disability rating should be increased.  The Veteran's right knee disability has been evaluated under Diagnostic Codes 5003-5060 relevant to limitation of flexion of the leg and arthritis.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The Board observes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.



Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with a marked knee or ankle disability.  And, a 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).
VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

In evaluating the Veteran's right knee disability, the Board has considered VA examination results as well as private treatment records.  For the reasons that follow, the Board has determined that a 20 percent rating, but no higher, is warranted for both periods on appeal. 

a. Period prior to May 10, 2007

The Board has considered VA examination results as well as private treatment records regarding the period prior to May 10, 2007, and determined that the Veteran is entitled to a disability rating of 20 percent but no higher for moderate malunion of the tibia and fibula, under DC 5262.
 
Specifically, a December 2007 letter from the Veteran's private orthopedist, Dr. K., noted that in May 2001, the Veteran underwent arthroscopic surgery including a partial medial meniscectomy, partial lateral meniscectomy, and medial femoral chondroplasty.  The orthopedist noted that at that time, visualization of the medial femoral condyle revealed a chondral fracture with Grade III to Grade IV chondral changes.  Additionally, visualization of the lateral femoral condyle revealed Grade III chondral changes.  Further, both the medial and lateral tibial plateau had chondral changes to a lesser degree, which indicated some malunion of the tibia.  Further, the Board finds the Veteran's knee disability is moderate as the evidence reveals the following: that he has undergone surgery to treat his pain, to no avail; he underwent repeated draining of the knee to treat his pain, to no avail; he had to use a cane to ambulate; and he wore a knee brace. 

Additionally, in March 2007, the Veteran underwent a VA examination.  At that time, the Veteran reported that he had previously had arthroscopic surgery on the right knee that did not improve his disability.  He reported that he continued to be seen by the same orthopedist, Dr. K., for pain and swelling.  As noted above, private treatment records from Dr. K. have been associated with the file.  At the time of the March 2007 examination, the Veteran reported constant intermittent pain with flare-ups on walking, standing, and stair climbing as well as with exposure to cold.  He also reported that his knee is swollen most of the time and that his knee buckles under him but does not lock.  The VA examiner observed that the Veteran wore a knee brace and took Tylenol for pain.  The Veteran reported that his pain did not interfere with his activities of daily living or his job installing signs.  

Upon physical examination, the March 2007 VA examiner noted that the Veteran walked with a significant limp on the right side if he did not use a cane.  When he walked with a cane, his gait was better.  The examiner also noted large suprapateller knee effusion and tenderness over the medial joint line and medial border of the patella.  The knee was stable with intact collateral and cruciate ligaments.  Negative Lachman and drawer signs.  The Veteran had a positive McMurray test.  He had flexion to 110 degrees with pain beginning at 60 degrees.  Repetitive motion produced additional limitation of motion due to pain, weakness, lack of endurance, and incoordination.  There was marked crepitus on moving the knee.   X-ray evidence demonstrated mild osteoarthritis.   The examiner diagnosed osteoarthritis of the right knee with large effusion.  

As noted above, the Board has also reviewed private treatment records which noted large joint effusion and pain.  Further, the private treatment records note that Veteran had fluid drained from his knee in January 2005, January 2007, and May 10, 2007.  The private treatment records do not contain specific measurements pertaining to range of motion findings; however, the treatment records indicate that the Veteran had limited range of motion.  

As private treatment records indicated visual chondral changes of the tibia and fibula, and the evidence demonstrated a moderate knee disability [in as much as the Veteran used aids such as a knee brace and cane to ambulate and had to have repeated draining of fluid from his knee], the Board finds the Veteran is entitled to a 20 percent disability rating malunion of the tibia and fibula with a moderate knee disability under DC 5262.  Although the Board finds that the Veteran is entitled to a 20 percent disability rating for the period prior to May 10, 2007, the findings do not support a higher (30 percent) rating under DC 5262 for malunion of the tibia and fibula with a marked knee disability as the evidence demonstrates that he retained significant range of motion and his disability did not interfere with his activities of daily living or his ability to perform his job.  

Similarly, the findings do not support a higher (30 percent) rating under DCs 5260 and/or 5261.  Specifically, flexion has not been shown to be limited to 15 degrees.  Likewise, extension has not been shown to be limited to 20 degrees.   The requirements for separate compensable rating as per VAOPGCPREC 9-04 have also not been met.  

The Board also finds that a higher (or separate rating) for limitation of motion is not warranted in this case, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the Board emphasizes that the March 2007 VA examination noted the Veteran's limitation of flexion to 110 degrees, despite pain beginning at 60 degrees.  The Board acknowledges that the report noted additional limitation of motion on repetitive testing of range of motion due to pain, fatigue, weakness, and incoordination.  However, despite his antalgic gait and complaints of pain, the Board finds that the evidence does not show a limitation of motion that more nearly approximates the assignment of a separate compensable rating based upon limitation of extension or flexion under Diagnostic Code 5260 or Diagnostic Code 5261, even with consideration of the DeLuca factors.

There is no also objective evidence of dislocated semilunar cartilage or removal of semilunar cartilage.  The Veteran does not contend otherwise.  Moreover, his disability is already rated higher than the schedular ratings provided for dislocated semilunar cartilage or removal of semilunar cartilage.  Further, as the evidence of record shows that the Veteran retains motion of the right knee, ankylosis has not been demonstrated.  Moreover, there is also no basis for finding that he experiences limitation of range of motion that nearly approximates ankylosis.   A rating in excess of 20 percent is simply not warranted under DC's 5256, 5258, or 5259. 
The Board has also considered DC 5263 regarding genu recurvatum; however, it is not applicable.  Moreover, the Veteran's disability is already rated higher than that provided on the schedule for genu recurvatum.

The Board has also considered whether the Veteran is entitled to separate rating for instability, under DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran maintains that he experiences occasional buckling.  However, the March 2007 VA examination specifically noted that the knee was stable and the collateral and cruciate ligaments were intact.  Such does not support an assignment of a separate compensable rating for instability.

In sum, the Board finds the Veteran is entitled to a disability rating of 20 percent, but no higher, for the period prior to May 10, 2007.  In so finding, recognition is given to the fact that the VA examiner also found that the Veteran used a cane for ambulation, wore a knee brace, and took Tylenol for pain.  

b. Period from May 10, 2007

As noted above, in May 10, 2007, the Veteran's private physician concluded that the Veteran's disability had increased in severity.  Based on that assessment, the Veteran was awarded a 20 percent disability rating from the date of the May 10, 2007 treatment record.  For the following reasons, the Board finds that a higher rating is not warranted for the period from May 10, 2007. 

First, the March 2007 VA examiner reexamined the Veteran in September 2007.  At that time, the examiner noted that the Veteran walked with a grotesque limp, which became less when he used a cane.  Examination of the right knee showed a large suprapatellar knee effusion.  There was tenderness at the medial joint line.  The collateral and cruciate ligaments were intact with negative Lachman and drawer signs.  McMurray signs, however were positive.  The examiner found that there was no instability.  Range of motion findings revealed flexion to 105 degrees with pain starting at 60 degrees.  The Veteran also had severe crepitus on flexing the knee.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incooordination.  The examiner noted that squatting was quite painful beyond 60 degrees.  X-rays taken at the September 2007 VA examination showed severe osteoarthritis with joint effusion.  

Additionally, the Veteran underwent a VA examination in July 2008.  At that time, he reported constant pain that flares up on walking, standing and squatting, with limitation of motion.  He also reported that his knee swells up, grinds and squeaks, and sometimes gives out with a pop sensation.  He reported that his disability did not affect his ability to perform his activities of daily living.  He reported that he worked as a repairman for 13 years, for the same employer noted at the prior VA examination.  He also reported that although he had difficulty and increased pain at work sometimes, he did not take off work and there had been no incapacitating episodes in the year prior to the examination due to his right knee disability.  

Upon physical examination, the July 2008 VA examiner indicated that the right knee showed 2+ effusion.  There was soft tissue swelling in the popliteal fossa which was described previously as a Baker cyst and was operated on once before.  The soft tissue mass did not feel cystic and the examiner recommended that the Veteran follow up with the orthopedic clinic regarding the soft tissue.  There was tenderness over the medial and lateral join line, worse on the medial side, as well as tenderness over the medial border of the patella.  There was 1+ laxity of the medial collateral ligament.  He had negative Lachman and drawer sign but positive McMurray sign.  The Veteran had 5 degrees flexion contracture and further flexion from 5 degrees to 100 degrees with pain starting at 60 degrees.  There was also 2+ crepitus.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  Squatting produced pain at 60 degrees of flexion.   

Next, the Veteran underwent a VA examination in March 2009.  At that time, he reported worsening pain in the right knee and swelling in the posterior aspect of the knee.  He reported that the pain is almost constant and flares up on prolonged sitting, walking, and standing, as well as squatting.  He also had swelling and limps on the right leg, necessitating the use of a cane for ambulation.  He reported that he used ibuprofen and Aleve when needed for pain relief and used a knee brace.  He also reported occasional bouts of his knee giving out and feeling pops and grinding in the knee.  He also reported some loss of motion during flare ups.  As mentioned above, the VA examiner could not give an exact degree of limitation during flare ups without resorting to speculation.  

Further, at the March 2009 VA examination, the Veteran reported that his pain did not interfere with his activities of daily living and that he had no incapacitating episodes in the year prior to the examination. He also reported that he continued to work for the same employer, taking care of equipment and signs.  He reported that he usually took one or two days off a month due to knee pain.  

On physical examination, the March 2009 VA examiner noted that the Veteran walked with an antalgic gait and used a cane for walking.  Examination showed moderate swelling and suprapatellar knee effusion.  There was a 5 degree varus angulation of the knee on weightbearing.  There was tenderness on both medial and lateral joint lines, being worse on the medial side.  He had a positive patellar compression test and positive McMurray sign.  Lachman and drawer signs were both negative.  The examiner also found that the knee was stable with intact collateral ligaments and cruciate ligaments.  The Veteran had flexion from zero to 110 degrees with pain starting at 60 degrees.  He also had 2+ crepitus.  

The March 2009 VA examiner also noted that on the posterior aspect of the knee, there was a lemon-sized swelling which was noted on an MRI report to be a Baker cyst.  X-rays taken at the March 2009 VA examination also revealed normal tibia and fibula.  However, X-rays also noted tricompartmental degenerative arthritis in the right knee. 
 
The Board has also considered VA outpatient treatment records.  A VA MRI dated in November 2007 revealed abnormal signal in the medial collateral ligament as well as the anterior cruciate ligament.  There was also evidence of articular cartilage lost in the medial joint compartment.  A VA physician determined that the Veteran had a complex tear involving the medial meniscus, a complex tear involving the anterior horn and body of the lateral meniscus, and a Grade I sprained MCL.  Next, in December 2007, a VA orthopedist indicated that he had good motion of the knee and that the medial and lateral collateral ligaments were stable.  The Board acknowledges that the VA orthopedist also noted that the Veteran was a candidate for knee replacement.  The VA orthopedist also prescribed a knee brace for the Veteran.  

A February 2009 VA treatment record indicated that the Veteran did not want to have knee joint replacement surgery.  A December 2009 VA outpatient treatment record indicated range of motion from 10 degrees to 120 degrees.  Collateral ligaments were intact. There was crepitation over the medial compartment and patellofemoral compartment as well as moderate effusion.  December 2009 VA X-rays of the right knee showed advanced osteoarthritis of the medial compartment.  The VA orthopedist recommended a different type of knee brace and noted that the Veteran was not interested in knee surgery. 

The Board has also considered private treatment records.  A May 2008 treatment record from the C.C. indicated that the Veteran reported constant sharp, aching, shooting pain about the anterior, posterior, medial and lateral aspects of his right knee.  He complained that the pain was an eight out of 10 at rest and ten out of ten at worst.  He reported nocturnal pain.  He reported that the pain was exacerbated by walking, managing stairs, prolonged standing, prolonged sitting, squatting, running, pivoting, jumping, activities of daily living, work and sports.  He also reported popping, clicking, catching, grinding, instability, buckling, giving way, and locking.  He reported that his walking tolerance is moderate before resting.  He also reported swelling and warmth.  At the May 2008 outpatient treatment visit, he reported that his activity level included recreational sports such as football. 

On physical examination, the May 2008 private physician noted that there was no evidence of eythema, warmth, brusing, abrasions, scars, or deformity on the lower extremities.  The physician also noted that there was moderate quadriceps atrophy, decreased patellar mobility, 2+ effusion on palpation, positive tenderness to palpation at the medial joint line, lateral joint line, medial femoral condyle and lateral femoral condyle.  The private physician also noted positive palpable patellofemoral crepitance, negative medial and lateral McMurray's test, negative varus/valgus instability, negative Lachman's, negative posterior drawer and negative Dial test.  The private physician also noted range of motion from 5 to 120 degrees.  

Private X-rays dated in May 2008 revealed narrowing and buttressing of the medial compartment with minimal bony productive changes.  There was joint line effusion and mild osteophyte formation along the medial patellofemoral joint.  The radiologist's impression was degenerative changes of the right knee with joint effusion.  

The private treatment records do not contain specific measurements pertaining to range of motion findings; however, the treatment records indicate that the Veteran had limited range of motion.  These findings do not support a higher (30 percent) rating under DCs 5260 and/or 5261.  Specifically, flexion has not been shown to be limited to 15 degrees.  Likewise, extension has not been shown to be limited to 20 degrees.  The requirements for separate compensable rating as per VAOPGCPREC 9-04 have also not been met as the Veteran has normal extension.   

The Board also finds that a higher (or separate ratings) for limitation of motion is not warranted in this case, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the Board emphasizes that even at the lowest limitation of flexion value which occurred at the July 2008 VA examination, the Veteran still had flexion to 100 degrees despite pain beginning at 60 degrees.  The July 2008 report also expressly noted repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  Further, the Board emphasizes the Veteran's May 2008 report in a private treatment record that his activity level included sports such as football.  Thus, despite his antalgic gait and complaints of pain, the Board finds that the evidence does not show a limitation of motion that more nearly approximates the assignment of a separate compensable ratings based upon limitation of extension or flexion under Diagnostic Code 5260 or Diagnostic Code 5261, even with consideration of the DeLuca factors.

Next, a higher rating is not warranted for dislocated semilunar cartilage or removal of semilunar cartilage.  Notwithstanding the November 2007 MRI which indicated evidence of articular cartilage lost in the medial joint compartment, the Veteran is already rated at an amount equal to, or higher than, that provided under DCs 5258 and 5259 for dislocated semilunar cartilage or removal of semilunar cartilage. 

Further, the objective evidence does not indicate marked knee disability with malunion of the tibia or fibula, under DC 5262.  Indeed, the Veteran is able to ambulate using a cane and wearing a knee brace.  He reported that he is able to complete his activities of daily living, including sports such as football, as well as his job, which requires walking and installing signs.  

The Board has also considered DC 5263 regarding genu recurvatum; however, it is not applicable.  Moreover, the Veteran's disability is already rated higher than that provided on the schedule for genu recurvatum.

Additionally, as the evidence of record shows that the Veteran retains motion of the right knee, ankylosis has not been demonstrated.  Moreover, there is also no basis for finding that he experiences limitation of range of motion that nearly approximates ankylosis.   Therefore, a rating in excess of 20 percent is not warranted under DC 5259. 

The Board has also considered whether the Veteran is entitled to separate rating under DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran maintains that he experiences occasional buckling.  However, the September 2007 VA examination specifically noted that the knee was stable and the collateral and cruciate ligaments were intact.  Likewise, the November 2007 MRI also indicated that the collateral and cruciate ligaments were intact.  Additionally, the July 2008 and March 2009 VA examinations noted that the knee was stable.  Such does not support an assignment of a separate compensable rating for instability.

In so finding, recognition is given to the fact that the VA examiner also found that the Veteran used a cane for ambulation, wore a knee brace, and took Tylenol for pain.  
c. Other Considerations 

Regarding both periods on appeal, the Board has also considered the Veteran's, and his co-workers', lay statements regarding the severity of his disability.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  In this case, the Veteran is competent to report symptoms such as right knee pain as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, his co-workers are competent to report their observations of the Veteran's difficulty walking and standing for long periods.  

The Board acknowledges the Veteran's, and his co-workers', belief that his symptoms are of such severity as to warrant higher ratings for his right knee disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than his, or his co-workers', assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  
In denying the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related  factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's right knee disability was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extra-schedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection - Left Knee

In the present case, the Veteran claims service connection for a left knee disorder due to his right knee disorder.    

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran claims his left knee pain is due to his right knee disability.  The Veteran's claim, however, must fail as he does not meet the first element of Wallin.  Indeed, he does not have a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Pain, in and of itself, is not a disability.  Id.  At this time, there is no competent evidence that the Veteran has a disease or injury relating to the left knee.  Significantly, there is no competent evidence of a current diagnosis of a left knee disorder.  

The Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed above, the record shows that the Veteran has never been diagnosed as having a disability of the left knee during the course of the entire appeal period. 

As noted above, the Veteran underwent a VA examination regarding his left knee in July 2008.  The examinations included a review of his left knee symptomatology, range of motion, and a review of December 2007 X-ray evidence.  The July 2008 VA examiner concluded that although the Veteran complained of left knee pain, he had no diagnosis regarding the left knee.  Specifically, the Veteran reported to the examiner that he had occasional mild pain over the anterior aspect of the left knee for the last few years prior to the examination, and that the pain was much less than it was in the right knee.  He also reported no swelling of the left knee, no flare-ups, no history of locking or giving out of the left knee.  He also reported that the left knee pain did not interfere with his activities of daily living or work and that he had not received any treatment for his left knee pain.  Objective findings included a notation that the Veteran does not limp on the left side, and does not use a knee brace on the left knee.  The examiner noted the Veteran had flexion to 140 in the left knee with no pain.  Repetitive motion did not produce any additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.    

The Board has also reviewed private treatment records but notes no findings of a left knee disability.  In fact, a May 2008 private treatment record, related to his right knee disability, indicated that a left knee comparison examination was within normal limits. 

The Board has also considered the Veteran's statements as well as those of his co-workers, concerning a left knee disorder.  The Board acknowledges the Veteran's, and his co-workers', belief that the Veteran has a left knee disorder and must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  In this case, the Veteran is competent to report symptoms such as left knee pain as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, his co-workers are competent to report their observations of the Veteran's difficulty walking and standing for long periods.  Id.

The Veteran and his co-workers are not, however, competent to provide testimony regarding the etiology of his left knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, knee disorders such as arthritis are diagnosed via X-ray and do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his left knee pain are found to lack competency.
The Board emphasizes that the July 2008 VA examiner noted that December 2007 X-ray evidence demonstrated that the Veteran had a normal left knee.  As the Veteran first informed VA of his intent to amend his claim to include service connection for the left knee at the July 2008 VA examination, the Board affords the VA examiner's finding of no current left knee disorder significant probative value.  Moreover, the July 2008 VA examiner indicated that the Veteran had full range of motion in his left knee.  Further, the Board finds the previous VA examinations which did not include reports of left knee pain, significant probative value.    

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disorder relating to the left knee, nor that he had any such disorder at any time while the claim has been on appeal.  

Based on the foregoing, the weight of the evidence is against the claim for service connection of a left knee disorder.  As such, the appeal for a left knee disorder must be denied.  













	(CONTINUED ON NEXT PAGE)
ORDER

An initial disability rating of 20 percent, but no higher, for osteoarthritis of the right knee with malunion of the tibia and fibula and moderate knee disability, prior to May 10, 2007, is granted.

A rating in excess of 20 percent for osteoarthritis of the right knee from May 10, 2007, is denied.

Entitlement to service connection for a left knee disorder is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


